Exhibit 10.1

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 1st day
of June 2015 (the “Effective Date”), by and between John E. Kiernan (the
“Executive”), a New York resident, and Alico, Inc., a Florida corporation (the
“Company”).

 

Recitals

 

WHEREAS, the Company desires to employ the Executive to serve as the Chief
Financial Officer of the Company, effective as of the Effective Date, and the
Executive desires to accept such positions with the Company.

 

Agreement

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:

 

1.  Employment.  The Company hereby employs the Executive as its Chief Financial
Officer, and the Executive hereby accepts such employment, effective as of the
Effective Date, upon the terms and conditions set forth herein.  Except as
otherwise expressly provided herein and in the Indemnification Agreement to be
executed by the Company and the Executive, this Agreement (including the
exhibits, which are an integral part of it) sets forth the terms and conditions
of the Executive’s employment by the Company, represents the entire agreement of
the parties with respect to that subject, and supersedes all prior
understandings and agreements with respect to that subject.  Every reference in
this Agreement to an Exhibit is to an exhibit to this Agreement.  As used in
this Agreement, the capitalized terms that are defined on Exhibit A have the
respective definitions attributed to them on Exhibit A, and those definitions
are incorporated by reference into this Agreement.

 

2.  Position and Duties.

 

(a)                                 Duties.  The Executive shall be employed by
the Company as Chief Financial Officer.  The Executive shall have the normal
duties, responsibilities, and authority of a Chief Financial Officer, and shall
perform all duties incidental to such position that may be required by law and
all such other duties as may be reasonably assigned by the Chief Executive
Officer of the Company and are consistent with the duties normally associated
with a chief financial officer of a public corporation.  The Executive shall
report to the Chief Executive Officer of the Company.

 

(b)                                 Engaging in Other Employment.  While
employed by the Company, except as otherwise approved by the Board of Directors
of the Company (the “Board”), the Executive shall devote substantially all of
his working time and attention to the Company and its affiliates and shall not
be employed by any other person or entity.  Notwithstanding the foregoing or the
provisions of Section 10(b) of this Agreement, the Executive is permitted to do
any of the following while he is employed by the Company or any of its
subsidiaries: (i) if approved in advance by resolution of the Board, serve as an
owner, officer, director, or manager of any other for-profit business entity, so
long as it is not engaged in a business that competes with the

 

--------------------------------------------------------------------------------


 

Company; (ii) make a passive investment in less than 1% of the outstanding
equity of any business entity that is traded on any national, regional, or
international stock exchange or in the over-the-counter market, whether or not
the business entity is engaged in a business that competes with the Company; and
(iii) participate in a reasonable number of civic, industry, charitable,
community, educational, professional, and similar organizations, including
serving as an officer or member of a board of directors of any nonprofit
organization; provided, in each case, that the activity or service does not
materially interfere with the regular performance of the Executive’s duties and
responsibilities under this Agreement.

 

(c)                                  Loyal and Conscientious Performance.  The
Executive shall act at all times in compliance with the written policies, rules,
and decisions adopted from time to time by the Company and the Board and perform
all of the duties and obligations required of him by this Agreement in a loyal
and conscientious manner.

 

(d)                                 Location.  The Executive’s principal place
of business shall be at an office of the Company located in New York, New York.

 

3.  Term of Employment.  The term of the Executive’s employment pursuant to this
Agreement shall commence on the Effective Date and end on the second anniversary
of the Effective Date, subject to extension and termination pursuant to the
provisions of this Agreement (the “Term”).  The Term will be automatically
extended for a one-year period on the second and each ensuing anniversary of the
Effective Date unless either the Company or the Executive provides written
notice to the other party no later than 60 days in advance of the expiration of
then-current Term that the period of the Executive’s employment pursuant to this
Agreement shall not be extended.  As used in this Agreement, the word “Term”
means the initial two-year period of employment specified in this Agreement and
includes any and every one-year extension of the period of employment under this
Agreement.  Notwithstanding the foregoing, the Term shall automatically
terminate on the Date of Termination (as defined below).

 

4.  Annual Cash Compensation.

 

(a)                                 Annual Base Salary.  During the Term, the
Company shall pay to the Executive in installments an annual base salary, not
less often than monthly, at an annual rate of not less than $325,000 (“Annual
Base Salary”).  The Annual Base Salary shall be reviewed by the Board or the
Compensation Committee of the Board (the “Committee”) at least annually for
increase, and the Annual Base Salary as so adjusted shall be the “Annual Base
Salary” for all purposes of this Agreement.

 

(b)                                 Short-Term Incentive Plan.  For each fiscal
year of the Company during the Term, the Executive shall be eligible for an
annual incentive compensation award with an annual target opportunity in an
amount equal to 50% of the Annual Base Salary (the “Target Bonus Opportunity”)
and with the amount of the award for each fiscal year to be determined by the
Board or the Committee from time to time and prorated for any partial year of
service.  The short-term incentive compensation earned by the Executive with
respect to any fiscal year (the “Annual Bonus”) shall be paid to the Executive
within two and a half months following the fiscal year for which it was earned,
subject to the Executive’s continued employment through the payment date.

 

2

--------------------------------------------------------------------------------


 

5.  Equity Awards.

 

(a)                                 Sign-On Grant.  Promptly following the
Effective Date, the Company shall award the Executive an initial equity grant
(the “Sign-On Grant”) of 4,000 restricted shares of the Company’s common stock
(the “Restricted Shares”).  Subject to the Executive’s continued employment
through the applicable vesting date, the Restricted Shares shall vest in equal
installments on each of the first three anniversaries of the date of grant and
shall vest fully and immediately upon a termination of the Executive’s
employment under this Agreement (i) by the Company without Cause (as defined in
Exhibit A) or (ii) following a Change in Control (as defined in Exhibit A), a
resignation by the Executive for Good Reason (as defined in Exhibit A).

 

(b)                                 Additional Grant.  Promptly following the
Effective Date, the Company shall award the Executive an additional equity grant
(the “Additional Grant”) of 4,000 Restricted Shares.  Subject to the Executive’s
continued employment through the applicable vesting date, the Restricted Shares
shall vest in full on the fifth anniversary of the date of grant.  In addition,
upon a termination of the Executive’s employment under this Agreement (i) by the
Company without Cause (as defined in Exhibit A) or (ii) following a Change in
Control, a resignation by the Executive for Good Reason, a pro rata portion of
the Additional Grant shall vest, determined by multiplying the number of
Restricted Shares underlying such Additional Grant by a fraction, the numerator
of which is the number of days elapsed between the date of grant of the
Additional Grant and the date of the Executive’s termination of employment and
the denominator of which is 1,825 (provided that if such severance-qualifying
termination occurs following a Change in Control, the Additional Grant shall
vest fully and immediately upon such termination).

 

(c)                                  Other Equity Grants.  For each fiscal year
during the Term commencing with the 2016 fiscal year, and in addition to the
restricted stock awards to be granted pursuant to the preceding Section 5(a),
the Executive shall be eligible to participate in the Company’s Stock Incentive
Plan of 2015, or its successor, on terms and conditions determined by the
Committee from time to time.

 

6.  Employee Benefits.  During the Term, the Executive shall be eligible to
participate in the employee benefit plans, policies, programs, practices and
arrangements that the Company provides to its executives generally from time to
time (each, an “Employee Benefit Plan” and, collectively, the “Employee Benefit
Plans”) on terms that are no less favorable to the Executive than those provided
by the Company to other executives of the Company generally.  The Executive will
be entitled to 20 paid vacation days every fiscal year of the Company, which
will be credited on the first day of each fiscal year during the Term.  In
addition to the foregoing paid vacation time, the Executive will be allowed
additional days of paid holidays or other personal absent time as determined in
accordance with Company policy or as approved by the Board.  Any unused vacation
time during a fiscal year will accumulate in accordance with the Company’s
vacation policy.

 

7.  Perquisites.  During the Term, the Executive shall be eligible to receive
perquisites on a basis no less favorable than as are provided by the Company
from time to time to other senior executives of the Company generally.

 

3

--------------------------------------------------------------------------------


 

8.   Expense Reimbursement.  The Executive shall be reimbursed for ordinary and
reasonable travel, business, promotional, entertainment, and other expenses that
are paid or incurred by him during the Term in connection with the performance
of his services for and on behalf of the Company under this Agreement, subject
to the Company’s expense reimbursement policies and procedures.

 

9.  Withholding.  The Company may withhold from the payments due to the
Executive for the payment of taxes and other lawful withholdings or required
Executive contributions, in accordance with applicable law.  If circumstances
arise in which such withholding or contributions are required on account of any
compensation or benefits (including, without limitation, upon the payment or
provision of any compensation or benefits pursuant to Sections 6 or 7), at a
time when there are not cash payments being made to the Executive from which
such withholding obligations can be satisfied, the Executive will deliver to the
Company amounts sufficient to fund such withholding or contribution obligations.

 

10.  Executive’s Covenants.

 

(a)                                 Confidentiality.

 

(i)  The Executive shall not, at any time use, divulge, or otherwise disclose,
directly or indirectly, any confidential and proprietary information (including,
without limitation, any customer or prospect list, supplier list, acquisition or
merger target, business plan or strategy, data, records, financial information,
or other trade secrets) concerning the business, policies, or operations of the
Company or its affiliates (or any predecessors thereof) that the Executive may
have learned or become aware of at any time on or prior to the date hereof or
during the Term of the Executive’s employment by the Company.  The confidential
and proprietary information shall not include any information that:  (A) was
independently developed by the Executive before the commencement of his
employment with the Company; (B) is or has been publicly disclosed by the
Company or any subsidiary of the Company; and (C) is or becomes publicly
available, other than as a result of a disclosure in contravention of this
confidentiality restriction by the Executive or any person to whom the Executive
disclosed the information.  Notwithstanding the foregoing, the Executive is
permitted to disclose confidential and proprietary information of the Company
and/or its affiliates (x) to third parties and other officers, directors and
employees of the Company or its affiliates in the performance of his duties as
Chief Financial Officer of the Company, (y) to legal counsel for the Executive,
the Company, or an affiliate of the Company to the extent necessary to obtain
legal advice, so long as the Executive advises such legal counsel of the
confidential and/or proprietary nature of such information, and (z) to the
extent required by law or a request by a court or governmental authority
(pursuant to a subpoena or otherwise).

 

(ii)  The Executive further acknowledges and agrees that all Company Materials
(as defined below) are the exclusive property of the Company and that, at
request of the Company upon the termination of his employment with the Company
pursuant to this Agreement, he shall return to the Company all Company Materials
(including all copies thereof) that are in printed form and then in his control
or possession and permanently delete from all accessible files, folders, and
document libraries all Company Materials in digital form that are then stored on
computers or other electronic devices in his control or possession.  For
purposes of this Section

 

4

--------------------------------------------------------------------------------


 

10, “Company Materials” means all models, samples, products, prototypes,
computers, computer software, computer disks, tapes, printouts, source, HTML and
other code, flowcharts, schematics, designs, graphics, drawings, photographs,
charts, graphs, notebooks, customer lists, sound recordings, other tangible or
intangible manifestation of content, and all other documents concerning the
Company, any affiliate of the Company, or any predecessor of the Company or any
affiliate of the Company, whether printed, typewritten, handwritten, electronic,
or stored on computer disks, tapes, hard drives, or any other tangible medium.

 

(iii)  The Executive acknowledges that Company Materials may contain information
that is confidential and subject to the attorney-client privilege of the Company
or its affiliates or otherwise protected by attorney work product immunity. 
Except as required by law, the Executive agrees not to disclose to any person
(other than in-house or outside counsel for the Company and its affiliates) the
content or substance of (A) any such Company Materials that the Executive knows
or has notice is protected by an attorney-client privilege or attorney work
product immunity of the Company or any affiliate of the Company or (B) any
communication that the Executive may have or may have had at any time with
in-house or outside counsel for the Company and its affiliates, whether during
his employment hereunder or otherwise, regarding such Company Materials. 
Notwithstanding the foregoing, the Executive is permitted to waive any
attorney-client privilege or attorney work product privilege of the Company or
any affiliate of the Company with respect to any particular information or
communication, whether affirmatively or through the disclosure of information or
communication to a person that results in waiver of the privilege, if the waiver
or disclosure is (x) made in reliance on, and consistent with, the advice of
legal counsel, (y) directed or authorized by the Board or legal counsel for the
Company in connection with a governmental investigation or otherwise, or
(z) required by law or to comply in good faith with an order of a court or
governmental authority, after providing the Company or its subsidiary a
reasonable opportunity to obtain a protective order to prevent or protect the
disclosure of the applicable information or communication.

 

(b)                                 Noncompetition and Nonsolicitation.

 

(i)  During the Restricted Period (as defined below), and except as otherwise
authorized by Section 2(b) of this Agreement, the Executive agrees that he shall
not, without the prior authorization by resolution of the Board, directly or
indirectly, either as principal, agent, manager, employee, partner, shareholder,
director, officer, consultant, or otherwise (A) become engaged in, involved
with, or employed in any business (other than as a less-than one percent (1%)
equity owner of any corporation traded on any national, international, or
regional stock exchange or in the over-the-counter market) that competes with
the Company or any of its affiliates; or (B) induce or attempt to induce any
customer, client, supplier, employee, agent, or independent contractor of the
Company or any of its affiliates to reduce, terminate, restrict, or otherwise
alter its business relationship with the Company or its affiliates; provided
that the foregoing shall not prohibit the Executive, individually or in
association with others, from (x) engaging in public advertisement and other
forms of broad solicitation not intended to target Company employees to fulfill
hiring needs or (y) hiring any individual who is a former employee of the
Company or any subsidiary of the Company who has been separated from employment
with the Company or the subsidiary of the Company for more than six months.  The
provisions of this Section 10(b)(i) shall be effective only within any state
within the United States or any country outside the United States where the
Company or any of its subsidiaries conducted its

 

5

--------------------------------------------------------------------------------


 

business during any part of the Executive’s employment with the Company.  The
parties intend the above geographical areas to be completely severable and
independent, and any invalidity or unenforceability of this Agreement with
respect to any one area shall not render this Agreement unenforceable as applied
to any one or more of the other areas.

 

(ii)  For purposes of this Section 10(b), “Restricted Period” shall mean the
period of the Executive’s employment by the Company during the Term and the
12-month period following the Date of Termination (as defined in Exhibit A).

 

(c)                                  Forfeiture and Repayments.  The Executive
agrees that, in the event that he violates the provisions of Section 10(a) or
10(b), and except for the payment of Accrued Obligations, (i) he will forfeit
and not be entitled to any further payments or benefits under this Agreement,
(ii) any stock options or stock appreciation rights (“Options”), Restricted
Shares, or other equity awards then-outstanding shall expire immediately, and
(iii) if such violation is after the termination of his employment, he will be
obligated to repay to the Company the sum of (x) any amounts paid (determined as
of the date of payment) after the termination of employment pursuant to
Section 11 and (y) the amount of any gains realized by the Executive upon the
exercise of Options (measured by the difference between the aggregate fair
market value on the date of exercise of shares underlying the Options and the
aggregate exercise price of the Options) within the one-year period prior to the
first date of the violation.  Such amount shall be paid to the Company in cash
in a single sum within ten business days after the first date of the violation,
whether or not the Company has knowledge of the violation or has made a written
demand for payment.  Any such payment made following such date shall bear
interest at an annual rate equal to the prime lending rate of Citibank, N.A. (as
periodically set) plus 1%.  The forfeiture and clawback provisions of this
Section 10(c) will terminate on the date that is 18 months following the
expiration of the Restricted Period with respect to a violation of the
provisions of Section 10(b) or 60 months following the Date of Termination with
respect to a violation of the provisions of Section 10(a).

 

(d)                                 Nondisparagement.  The Executive shall not
disparage the Company or any of its affiliates or their respective directors,
officers, employees as a group, agents, stockholders, successors, and assigns
(both individually and in their official capacities with the Company) (the
“Company Parties”) or any Company Parties’ goods, services, employees as a
group, customers, business relationships, reputation, or financial condition.

 

(e)                                  Cooperation.  During the Term and
thereafter, the Executive shall cooperate with the Company and its affiliates as
reasonably requested by the Company, without additional consideration, in any
internal investigation or administrative, regulatory, or judicial proceeding
involving the Company or any of its subsidiaries that pertains to any matter
that occurred, or with which the Executive was involved or had knowledge, while
he was employed by the Company, including, without limitation, the Executive
being available to the Company or its affiliates upon reasonable notice for
interviews and factual investigations, appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to the Company all pertinent information, and turning over to the
Company all relevant documents that are or may come into the Executive’s
possession, all at times and on schedules that are reasonably consistent with
the Executive’s other permitted activities and commitments if the Executive is
then employed by the Company and otherwise taking into

 

6

--------------------------------------------------------------------------------


 

account the Executive’s reasonable business obligations.  The Company promptly
shall reimburse the Executive for all reasonable out-of-pocket costs and
expenses that he incurs in providing any assistance requested by the Company
under this Section 10(e).

 

(f)                                   Scope of Restrictions.  The Executive
acknowledges that the restrictions set forth in this Section 10 are reasonable
and necessary to protect the Company’s business and goodwill, and that the
obligations under this Section 10 shall survive any termination of his
employment for the periods indicated.  The Executive acknowledges that if any of
these restrictions or obligations is found by a court having jurisdiction to be
unreasonable or overly broad or otherwise unenforceable, he and the Company
agree that the restrictions or obligations shall be modified by the court so as
to be reasonable and enforceable and, if so modified, shall be fully enforced.

 

(g)                                  Consideration; Survival.  The Executive
acknowledges and agrees that the compensation and benefits provided in this
Agreement constitute adequate and sufficient consideration for the covenants
made by the Executive in this Section 10.  As further consideration for the
covenants made by the Executive in this Section 10, the Company has provided and
will provide the Executive certain proprietary and other confidential
information about the Company, including, but not limited to, business plans and
strategies, budgets and budgetary projections, income and earnings projections
and statements, cost analyses and assessments, and/or business assessments of
legal and regulatory issues.

 

11.  Termination of Employment.

 

(a)                                 In General.  Notwithstanding anything to the
contrary contained herein, the Executive’s employment with the Company pursuant
to this Agreement may be terminated at any time prior to the end of the Term
(i) by the Executive by delivering to the Company a Notice of Termination (as
defined on Exhibit A); (ii) by the Company by delivering to the Executive a
Notice of Termination; or (iii) upon the death or due to the Disability (as
defined on Exhibit A) of the Executive.

 

(b)                                 Termination without Cause; Resignation for
Good Reason Following a Change in Control.  If, during the Term, the Executive’s
employment is terminated (x) by the Company other than for Cause, death, or
Disability or (y) on or following a Change in Control, by the Executive for Good
Reason, the Executive shall be entitled to the compensation and benefits set
forth in Section 11(b)(i) and 11(b)(ii) (the “Severance Payments”):

 

(i)  Compensation Other Than Severance Payments.  The Company shall pay to the
Executive (A) the Accrued Obligations (as defined in Exhibit A) in a cash lump
sum within 30 days after the Date of Termination, and (B) any rights or
payments, except for any severance benefits, that are vested benefits or that
the Executive is otherwise entitled to receive at or subsequent to the Date of
Termination under any Employee Benefit Plan or any other contract or agreement
with the Company or any of its subsidiaries, which shall be payable in
accordance with the terms of such Employee Benefit Plan or contract or
agreement, except as explicitly modified by this Agreement (collectively, the
“Vested Benefits”), and (C) any Annual Bonus that has been earned but not paid
as of the Date of Termination, which the Company shall pay at

 

7

--------------------------------------------------------------------------------


 

the time provided in Section 4(b) even though the Executive is no longer
employed by the Company at that time.

 

(ii)  Severance Benefits.  Subject to the Executive’s execution of a release
substantially in the form attached hereto as Exhibit B (the “Release”) and the
Release becoming effective and irrevocable in accordance with its terms by no
later than the 55th day immediately following the date that the Executive incurs
a “separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) (the “Release Deadline”), and the
Executive’s continued compliance with the covenants set forth in Section 10, the
Company shall pay to the Executive an amount equal to the Executive’s Annual
Base Salary (the “Severance Amount”).  The Severance Amount shall be paid to the
Executive in equal installments for the one-year period following the
Executive’s Date of Termination in accordance with the Company’s regular payroll
practices, as in effect on the Date of Termination.  In addition, during this
one-year period, the Company will provide to the Executive the same health care
benefit coverage being made available to similarly situated active Company
employees (at no cost to the Executive in excess of the employee premium cost
applicable to similarly situated active Company employees).

 

(c)                                  Termination of Employment for Death or
Disability.  The Executive’s employment with the Company will terminate
automatically on the date of his death.  The Company may terminate the
employment of Executive upon his Disability by delivering to the Executive or
his guardian a Notice of Termination.  If the Executive dies or his employment
is terminated by the Company for Disability, any and all outstanding Options
that have been granted to the Executive by the Company and have vested as of the
Date of Termination shall remain exercisable for the longer of their stated term
or 90 days following the Date of Termination, and the Company shall pay to the
Executive or the guardian or personal representative of his estate (as
applicable) (i) the Accrued Obligations in a cash lump sum within 30 days after
the Date of Termination, (ii) the Vested Benefits, which shall be payable in
accordance with the terms of the Employee Benefit Plans, contracts, or
agreements under which the Vested Benefits are provided, except as explicitly
modified by this Agreement, and (iii) any Annual Bonus that has been earned but
not paid as of the Date of Termination, which the Company shall pay at the time
provided in Section 4(b) even though the Executive is no longer employed by the
Company at that time.

 

(d)                                 Resignation by the Executive without Good
Reason.  If the Executive’s employment is terminated by the Executive for any
reason prior to a Change in Control or other than for Good Reason on or
following a Change in Control, the Company shall pay to the Executive (i) within
30 days of the Date of Termination, to the extent not theretofore paid, (A) any
earned but unpaid Annual Base Salary through the Date of Termination, (B) any of
the Executive’s business expenses that are reimbursable, but have not been
reimbursed as of the Date of Termination, and (C) any accrued vacation pay, and
(ii) the Vested Benefits, which shall be payable in accordance with the terms of
the Employee Benefit Plans, contracts, or agreements under which the Vested
Benefits are provided, except as explicitly modified by this Agreement.

 

(e)                                  Termination for Cause.  If the Executive’s
employment is terminated by the Company for Cause, any and all outstanding
Options, Restricted Shares, or other equity awards that have been granted to the
Executive by the Company and are not vested on the Date of

 

8

--------------------------------------------------------------------------------


 

Termination shall be automatically forfeited and cancelled without any
consideration as of the Date of Termination, and the Company shall pay to the
Executive (i) within 30 days of the Date of Termination, to the extent not
theretofore paid, (A) any earned but unpaid Annual Base Salary through the Date
of Termination, (B) any of the Executive’s business expenses that are
reimbursable, but have not been reimbursed as of the Date of Termination, and
(C) any accrued vacation pay, and (ii) the Vested Benefits, which shall be
payable in accordance with the terms of the Employee Benefit Plans, contracts,
or agreements under which the Vested Benefits are provided, except as explicitly
modified by this Agreement.

 

(f)                                   Effect of Termination on Other Positions. 
If, on the Date of Termination, the Executive is a member of the Board or the
board of directors of any of the Company’s affiliates, or holds any other
position with the Company or its affiliates, the Executive shall be deemed to
have resigned from all such positions as of the Date of Termination.  The
Executive agrees to execute a letter of resignation and take such other
reasonable actions as the Company may request to effect such resignation.

 

(g)                                  No Mitigation Duty.  The amounts payable to
the Executive pursuant to this Section 11 will not be reduced by the amount of
any income that the Executive earns or could earn from alternative employment
following the Date of Termination.  The Company waives any duty that the
Executive might have under law to mitigate his damages by seeking alternative
employment.

 

12.  Administration.  Subject to Section 21, no right or benefit under this
Agreement shall be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber, or charge such rights or benefits shall be void.

 

13.  Notice.  Any notice to be given hereunder by either party to the other must
be in writing and be effectuated either by personal delivery in writing or by
mail, registered or certified, postage prepaid, with return receipt requested. 
Mailed notices shall be addressed to the parties at the following addresses:

 

If to the Company:

 

Chairman, Compensation Committee
c/o Alico, Inc.
10070 Daniels Interstate Court
Suite 100
Fort Myers, Florida 33913

 

If to the Executive:

 

At the most recent contact information on file in the payroll records of the
Company.

 

A validly given notice will be effective on the earlier of its receipt, if it is
personally delivered in writing, or on the fifth day after it is postmarked by
the United States Postal Service, if it is delivered by certified or registered,
postage-prepaid, United States mail.

 

9

--------------------------------------------------------------------------------


 

14.  Waiver of Breach.  The waiver by any party to a breach of any provision in
this Agreement cannot operate or be construed as a waiver of any subsequent
breach by a party.

 

15.  Severability.  The invalidity or unenforceability of any particular
provision in this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if the invalid or
unenforceable provision were omitted.

 

16.  Amendment.  No modifications or amendments of the terms and conditions
herein shall be effective unless in writing and signed by the parties or their
respective duly authorized agents.

 

17.  Authorization.  The execution, delivery, and performance of this Agreement
by the Company have been duly authorized by all requisite corporate action of
the Company.  This Agreement has been properly executed on behalf of the Company
by a duly authorized representative.

 

18.  Counterparts.  The parties may execute this Agreement in counterparts and
by manual or facsimile signature.  Each executed counterpart of this Agreement
will constitute an original document, and all executed counterparts, together,
will constitute the same agreement.  This Agreement will become effective as of
the Effective Date when it has been signed by both the Company and the Executive
and will survive the termination of the Executive’s employment with the Company
pursuant to this Agreement.

 

19.  Recurring Words.  As used in this Agreement: (a) the word “days” refers to
calendar days, including Saturdays, Sundays, and holidays; (b) the term “fiscal
year” means the fiscal year of the Company beginning on October 1 of each
calendar year and ending on September 30 of the ensuing calendar year; (c) the
word “law” includes a code, rule, statute, ordinance, or regulation and the
common law arising from final, nonappealable decisions of state and federal
courts in the United States of America; (d) the word “person” includes, in
addition to a natural person, a trust, group, syndicate, corporation,
cooperative, association, partnership, business trust, joint venture, limited
liability company, unincorporated organization, and a governmental authority;
(e) the term “governmental authority” includes a government, a central bank, a
public body or authority, and any governmental body, agency, authority,
department, or subdivision, whether domestic or foreign or local, state,
regional, or national; and (f) the word “affiliate,” when used in reference to
any specified person, means any other person that directly or indirectly
controls, is controlled by, or is under common control with the specified person
pursuant to direct or indirect possession of the power to direct or cause the
direction of the management and policies of the specified person, whether by
contract, through the ownership of voting securities, or otherwise, but, for all
purposes of this Agreement, none of the following persons will be treated as an
affiliate of the Company, unless the person becomes controlled by the Company: 
734 Agriculture, LLC; 734 Investors, LLC; any member of 734 Agriculture, LLC or
734 Investors, LLC; and any person (other than the Company and its consolidated
subsidiaries) that is controlled by 734 Agriculture, LLC, 734 Investors, LLC, or
any of their respective members or subsidiaries.

 

20.  Governing Law and Forum Selection.  This Agreement shall be interpreted,
construed, and governed according to the laws of the State of Florida, without
reference to conflicts of law principles thereof.  The parties agree that any
dispute, claim, or controversy

 

10

--------------------------------------------------------------------------------


 

based on common law, equity, or any federal, state, or local statute, ordinance,
or regulation (other than workers’ compensation claims) arising out of or
relating in any way to the Executive’s employment, the terms, benefits, and
conditions of employment, or concerning this Agreement or its termination and
any resulting termination of employment, including whether such a dispute is
arbitrable, shall be settled by arbitration.  Notwithstanding the foregoing, any
party to this Agreement may commence a proceeding in any court of competent
jurisdiction to enter a judgment of any award rendered in the arbitration or to
enforce any arbitration award or a settlement resulting from mediation or
negotiation of the parties.  This agreement to arbitrate includes, but is not
limited to, all claims for any form of illegal discrimination, improper or
unfair treatment or dismissal, and all tort claims.  The Executive shall still
have a right to file a discrimination charge with a federal or state agency, but
the final resolution of any discrimination claim will be submitted to
arbitration instead of a court or jury. The arbitration proceeding shall be
conducted under the employment dispute resolution arbitration rules of the
American Arbitration Association in effect at the time that a demand for
arbitration under the rules is made, and such proceeding shall be conducted in
the English language by a sole arbitrator in Polk County, Florida, and governed
by the Florida Arbitration Act and the substantive laws of the State of Florida,
without regard to any applicable state’s choice of law provisions.  The decision
of the arbitrator(s), including determination of the amount of any damages
suffered, shall be exclusive, final, and binding on all parties, their heirs,
executors, administrators, successors, and assigns, and shall not be subject to
appeal, review, or re-examination by a court or the arbitrator, except for
fraud, perjury, manifest clerical error, or evident partiality or misconduct by
the arbitrator that (in each case) prejudices the rights of a party to the
arbitration.  Each party shall bear its own expenses in the arbitration for
arbitrators’ fees and attorneys’ fees, for its witnesses, and for other expenses
of presenting its case.  Other arbitration costs, including administrative fees
and fees for records or transcripts, shall be borne equally by the parties.

 

21.  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their permitted successors, assigns, legal
representatives, and heirs, but neither this Agreement nor any rights hereunder
shall be assignable by the Executive.  This Agreement is not assignable by the
Company without the advance written consent of the Executive, which he may
withhold in his sole discretion, except that the Company may assign this
Agreement without the consent of the Executive to any direct or indirect
successor in interest to all or substantially all its assets or business
(whether pursuant to a sale, merger, exchange, consolidation, or reorganization
transaction) that, at the closing of the transaction, expressly assumes in
writing this Agreement and agrees to perform all the obligations of the Company
under it.  The Company will require any successor in interest to all or
substantially all its assets or business to assume expressly and agree in
writing to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no succession had taken place.

 

22.  Code Section 409A.  It is the intention of the Company and the Executive
that this Agreement will not result in unfavorable tax consequences to the
Executive under Section 409A of the Code. To the extent applicable, it is
intended that this Agreement comply with the provisions of Section 409A of the
Code.  This Agreement shall be administered and interpreted in a manner
consistent with this intent, and any provision that would cause this Agreement
to fail to satisfy Section 409A of the Code will have no force and effect until
amended to comply

 

11

--------------------------------------------------------------------------------


 

therewith (which amendment may be retroactive to the extent permitted by
Section 409A of the Code).  The Company and the Executive agree to work together
in good faith in an effort to comply with Section 409A of the Code, including,
if necessary, amending this Agreement based on further guidance issued by the
Internal Revenue Service from time to time, provided that the Company shall not
be required to assume any increased economic burden.  Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code, the
Executive shall not be considered to have terminated employment with the Company
for purposes of this Agreement and no payments shall be due to him under this
Agreement that are payable upon his termination of employment until he would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code.  To the extent required to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement during the six-month period immediately
following the Executive’s termination of employment shall instead be paid in a
lump sum on the first day of the seventh month following his termination of
employment (or upon his death, if earlier).  In addition, for purposes of this
Agreement, each amount to be paid or benefit to be provided to the Executive
pursuant to this Agreement shall be construed as a separate identified payment
for purposes of Section 409A of the Code.  With respect to expenses eligible for
reimbursement or in-kind benefits provided under the terms of this Agreement,
(a) the amount of such expenses eligible for reimbursement or in-kind benefits
provided in any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits provided in another taxable year, (b) any
reimbursements of such expenses and the provision of any in-kind benefits shall
be made no later than the end of the fiscal year following the fiscal year in
which the related expenses were incurred, except, in each case, to the extent
that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A of the Code, provided that with
respect to any reimbursements for any taxes to which the Executive becomes
entitled under the terms of this Agreement, the payment of such reimbursements
shall be made by the Company no later than the end of the fiscal year following
the fiscal year in which the Executive remits the related taxes, and (c) the
right to reimbursement or in-kind benefit shall not be subject to liquidation or
exchange for another benefit.

 

23.  Limitations on Payments under Certain Circumstances.

 

(a)                                 Notwithstanding any other provisions of this
Agreement, if any payment or benefit received or to be received by the Executive
(including any payment or benefit received in connection with a change in
control or the termination of the Executive’s employment, whether pursuant to
the terms of this Agreement or any other plan, arrangement, or agreement) (all
such payments and benefits, including the Severance Payments, being hereinafter
referred to as the “Total Payments”) would constitute an “excess parachute
payment” within the meaning of Section 280G of the Code that would be subject
(in whole or part), to any excise tax imposed under Section 4999 of the Code
(the “Excise Tax”), then, after taking into account any reduction in the Total
Payments provided by reason of Section 280G of the Code in such other plan,
arrangement, or agreement, the Severance Payments shall be reduced to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax
but only if (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state, and local income taxes on such
reduced Total Payments and after taking into account the phaseout of

 

12

--------------------------------------------------------------------------------


 

itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (ii) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state,
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Executive would be subject in respect of such unreduced Total Payments
and after taking into account the phaseout of itemized deductions and personal
exemptions attributable to such unreduced Total Payments).  If a reduction in
the Severance Payments is necessary pursuant to this Section 23(a), then the
reduction shall occur by first reducing the Severance Amount payable pursuant to
Section 11(b)(ii) and then by reducing accelerated vesting of performance-based
equity awards (based on the reverse order of the date of grant), and finally by
reducing the accelerated vesting of other equity awards (based on the reverse
order of the date of grant).

 

(b)                                 For purposes of determining whether and the
extent to which the Total Payments shall be subject to the Excise Tax, (i) no
portion of the Total Payments the receipt or enjoyment of which the Executive
shall have waived at such time and in such manner as not to constitute a
“payment” within the meaning of Section 280G(b) of the Code shall be taken into
account, (ii) no portion of the Total Payments shall be taken into account
which, based on the determination of a nationally recognized certified public
accounting firm that is selected by the Company, and reasonably acceptable to
the Executive, for purposes of making the applicable determinations under this
Section 23 (the “Accounting Firm”), does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account that, based on the
determination of the Accounting Firm, constitutes reasonable compensation for
services actually rendered, within the meaning of Section 280G(b)(4)(B) of the
Code, in excess of the “base amount” within the meaning of Section 280G(b)(3) of
the Code allocable to such reasonable compensation, and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined by the Accounting Firm in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.

 

(c)                                  At the time that payments are made under
this Agreement, the Company shall provide the Executive with a written statement
setting forth the manner in which such payments were calculated and the basis
for such calculations including, without limitation, any opinions or other
advice the Company has received from the Accounting Firm or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement).

 

(d)                                 For purposes of clarity, the Executive shall
not be entitled to any form of tax gross-up in connection with Section 280G of
the Code or Section 4999 of the Code under any circumstances.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

ALICO, INC.

 

 

 

 

 

By:

/s/ Gregory Eisner

 

 

Name: Gregory Eisner

 

 

Title:  Chair, Compensation Committee

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ John E. Kiernan

 

John E. Kiernan

 

[Signature Page to John Kiernan Employment Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

“Accrued Obligations” shall mean the sum of (a) any earned but unpaid Annual
Base Salary through the Date of Termination, (b) any of the Executive’s business
expenses that are reimbursable, but have not been reimbursed as of the Date of
Termination, (c) the Executive’s Annual Bonus earned for the fiscal year
immediately preceding the fiscal year in which the Date of Termination occurs,
if such Annual Bonus has not been paid as of the Date of Termination, and
(d) any accrued vacation pay, in each case, to the extent not theretofore paid.

 

“Cause” shall mean (a) a material failure by the Executive to carry out, or
malfeasance or gross insubordination in carrying out, any of his material duties
under this Agreement, (b) the final conviction of the Executive of a felony or
crime involving moral turpitude, (c) an egregious act of dishonesty by the
Executive (including, without limitation, theft or embezzlement) in connection
with his employment by the Company, or a malicious action by the Executive
toward the customers or employees of the Company or any affiliate of the
Company, (d) a material breach by the Executive of the Company’s Code of
Business Ethics or Section 10 of the Agreement, or (e) the failure of the
Executive to cooperate fully with governmental investigations involving the
Company or any affiliate of the Company, unless the Executive is a subject of
the investigation or is acting in reliance on the advice of counsel or in
accordance with directions from the Board or legal counsel for the Company;
provided, however, that each act or omission described in the preceding
clauses (a), (c), (d), and (e) will not constitute a basis for the Company to
terminate the Executive’s employment for Cause pursuant to this Agreement unless
the Executive receives written notice from the Company identifying each act or
omission that the Board views to constitute Cause and any identified act or
omission recurs or, if curable, the identified act or omission is not reasonably
cured within 30 days after the date when the Executive received the written
notice from the Company.

 

“Change in Control” shall mean any of the following:

 

(a)                                 The acquisition by any person or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Group”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than 50% of either (i) the then outstanding
common stock of the Company (the “Outstanding Company Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change in
Control:  (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any entity controlled by the
Company, (iv) any acquisition by any Investor, or (v) any acquisition by any
entity pursuant to a transaction that complies with clauses (i), (ii), and
(iii) of subsection (c) of this definition;

 

(b)                                 Individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or

 

A-1

--------------------------------------------------------------------------------


 

nomination for election by the Company’s shareholders, was approved by (i) a
vote of at least a majority of the directors then comprising the Incumbent Board
or (ii) the holders of at least a majority of the Outstanding Company Voting
Securities, including any Investor, shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;

 

(c)                                  Consummation of a reorganization, merger,
statutory share exchange, consolidation, or similar transaction involving the
Company or any of its subsidiaries with a third party other than any Investor,
or a sale or other disposition of all or substantially all of the assets of the
Company to a third party other than any Investor, or a sale or other disposition
to a third party other than any Investor of all or substantially all of the
assets of one or more subsidiaries of the Company that constitute all or
substantially all the assets of the Company and its subsidiaries on a
consolidated basis (a “Business Combination”), in each case, unless, following
such Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Stock and Outstanding Company Voting Securities immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
50%, respectively, of the then outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent securities),
as the case may be, of the entity resulting from such Business Combination
(including, without limitation, an entity that, as a result of such transaction,
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Stock and Outstanding Company Voting Securities, as
the case may be, (ii) no person or Group (excluding any entity resulting from
such Business Combination or any parent of such entity, any employee benefit
plan (or related trust) of the Company, such entity resulting from such Business
Combination or such parent, and any Investor) beneficially owns, directly or
indirectly, more than 50%, respectively, of the then outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) of the
entity resulting from such Business Combination or the combined voting power of
the then outstanding voting securities of such entity, except to the extent that
such ownership existed prior to the Business Combination, and (iii) at least a
majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were either (A) members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination, or (B) have been appointed or elected to the Board by
an Investor;

 

(d)                                 The approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company, unless the
transaction is subsequently abandoned or otherwise fails to occur; or

 

A-2

--------------------------------------------------------------------------------


 

(e)                                  The Investors cease to have, in the
aggregate, beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of 5% or more of the Outstanding Company Stock and 5% or more of
the Outstanding Company Voting Securities.

 

“Date of Termination” shall mean the date specified in the Notice of Termination
(which, in the case of a termination by the Company, shall not be less than 30
days (except in the case of a termination for Cause) and, in the case of a
termination by the Executive, shall not be less than 15 days nor (without the
consent of the Company) more than 60 days, respectively, from the date such
Notice of Termination is given); provided, however, that if the Executive’s
employment is terminated for Disability, the Date of Termination shall be 30
days after Notice of Termination is given (provided that the Executive shall not
have returned to the full-time performance of the Executive’s duties during such
30-day period).  The Company and the Executive shall take all steps necessary
(including with regard to any post-termination services by the Executive) to
ensure that any termination under this Agreement constitutes a “separation from
service” within the meaning of Section 409A of the Code, and notwithstanding
anything contained herein to the contrary, the date on which such separation
from service takes place shall be the “Date of Termination.”

 

“Disability” shall mean a termination of employment as a result of the
Executive’s incapacity due to physical or mental illness, the Executive shall
have been absent from the full-time performance of the Executive’s duties with
the Company under this Agreement for a period of six consecutive months, the
Company shall have given the Executive a Notice of Termination for Disability,
and, within 30 days after such Notice of Termination is given, the Executive
shall not have returned to the full-time performance of the Executive’s duties
under this Agreement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Good Reason” shall mean the occurrence (without the Executive’s written
consent) of any one of the following material adverse changes to the Executive’s
employment relationship with the Company on or following a Change in Control: 
(a) a reduction in the amount of the Executive’s Annual Base Salary, (b) a
reduction in the amount of the Executive’s Target Bonus Opportunity, (c) a
material diminution in the Executive’s duties or responsibilities, (d) the
Executive is required by the Company to relocate to a principal place of work
that is more than 50 miles from the current office location from which he worked
prior to the Change of Control, (e) the Executive’s title is diminished from
that as Chief Financial Officer, (f) the Company fails to pay or provide to the
Executive when due any material amount owed to him under this Agreement or any
material employee benefits that are required to be provided to him pursuant to
this Agreement, or (g) any successor in interest to all or substantially all the
assets or business of the Company (whether pursuant to a sale, merger, exchange,
consolidation, or reorganization transaction) fails or refuses, at the closing
of the transaction, to assume in writing this Agreement and agree to perform all
the obligations of the Company under it, unless such assumption occurs by
operation of law.  The Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason under this Agreement, provided, however, that the
Executive shall not have reason to terminate his employment with the Company for
Good Reason pursuant to this Agreement unless (i) the Executive shall have
provided the Company with written notice of the

 

A-3

--------------------------------------------------------------------------------


 

occurrence of the event constituting Good Reason within 90 days after the
occurrence of such event and, if the event is curable, the Company shall have
failed to cure such event within 30 days following receipt of such written
notice, and (ii) if the event is not cured by the Company within the prescribed
cure period, the Executive provides Notice of Termination to the Company within
180 days after the date on which the event giving rise to such Good Reason
occurred.

 

“Investor” shall mean any of 734 Agriculture, LLC; 734 Investors, LLC; any
member of 734 Agriculture, LLC or 734 Investors, LLC; and any person (other than
the Company and its consolidated subsidiaries) that is controlled by 734
Agriculture, LLC, 734 Investors, LLC, or any of their respective members or
subsidiaries (or by any Group controlled by one or more of the foregoing
persons, whether acting individually or in concert).

 

“Notice of Termination” shall mean written notice that (a) indicates the
specific termination provision in this Agreement relied upon, (b) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (c) if the Date of Termination is other than the
date of receipt of such notice, specifies the Date of Termination.  The failure
by the Executive or the Company to set forth in the Notice of Termination any
fact or circumstance that contributes to a showing of Good Reason or Cause shall
not waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s respective rights
hereunder.

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE OF CLAIMS

 

THIS RELEASE OF CLAIMS (this “Release”) is executed and delivered by John E.
Kiernan (the “Executive”) to Alico, Inc., a Florida corporation (together with
its successors, the “Company”).

 

In consideration of the agreement by the Company to provide the Executive with
the rights, payments and benefits under the Employment Agreement between the
Executive and the Company dated June 1, 2015 (the “Employment Agreement”), the
Executive hereby agrees as follows:

 

Section 1. Release and Covenant.  The Executive, of his own free will,
voluntarily and unconditionally releases and forever discharges the Company, its
subsidiaries, parents, affiliates, their directors, officers, employees, agents,
shareholders, successors, and assigns (both individually and in their official
capacities with the Company) (the “Company Releasees”) from, any and all past or
present causes of action, suits, agreements, or other claims that the Executive,
and his dependents, relatives, heirs, executors, administrators, successors, and
assigns who are claiming through him, has or may hereafter have from the
beginning of time to the date hereof against the Company or the Company
Releasees upon or by reason of any matter, cause or thing whatsoever arising out
of his employment by the Company and the cessation of said employment or any
claim for compensation, and including, but not limited to, any alleged violation
of the Civil Rights Acts of 1964 and 1991, the Equal Pay Act of 1963, the Age
Discrimination in Employment Act of 1967, the Rehabilitation Act of 1973, the
Employee Retirement Income Security Act of 1974, the Older Workers Benefit
Protection Act of 1990, the Americans with Disabilities Act of 1990, and any
other federal, state or local law, regulation or ordinance, or public policy,
contract, or tort law having any bearing whatsoever on the terms and conditions
of employment or termination of employment.  Notwithstanding the foregoing, this
Release shall not, and is not intended to, waive or release any claim the
Executive or any of his heirs, relatives, dependents, executors, administrators,
successors, or assigns has (a) under any directors or officers insurance policy
under which the Executive is covered; (b) for payment of vested benefits under
any employee benefit or welfare plan of the Company or its affiliates in which
the Executive was a participant on the effective date of the termination of his
employment by the Company; (c) for indemnification under statutory corporate
law, the Bylaws and Articles of Incorporation of the Company or any of its
subsidiaries, and the Indemnification Agreement executed by the Executive and
the Company; and (d) for payment of the benefits, compensation, and reimbursable
expenses set forth under Section 11 of the Employment Agreement or under the
Indemnification Agreement.

 

Section 2. Due Care.  The Executive acknowledges that he has received a copy of
this Release prior to its execution and has been advised hereby of his
opportunity to review and consider this Release for 21 days prior to its
execution.  The Executive further acknowledges that he has been advised hereby
to consult with an attorney prior to executing this Release.  The Executive
enters into this Release having freely and knowingly elected, after due
consideration, to execute this Release and to fulfill the promises set forth
herein.  This Release shall be revocable by the Executive during the 7-day
period following its execution, and shall not become

 

B-1

--------------------------------------------------------------------------------


 

effective or enforceable until the expiration of such 7-day period.  In the
event of such a revocation, the Executive shall not be entitled to the
consideration for this Release set forth above.

 

Section 3. Nonassignment of Claims; Proceedings.  The Executive represents and
warrants that there has been no assignment or other transfer of any interest in
any claim that the Executive may have against the Company or any of the Company
Releasees.  The Executive represents that he has not commenced or joined in any
claim, charge, action, or proceeding whatsoever against the Company or any of
the Company Releasees arising out of or relating to any of the matters set forth
in this Release.  The Executive further agrees that he will not seek or be
entitled to any personal recovery in any claim, charge, action, or proceeding
whatsoever against the Company or any of the Company Releasees for any of the
matters set forth in this Release.

 

Section 4. Reliance by Executive.  The Executive acknowledges that, in his
decision to enter into this Release, he has not relied on any representations,
promises, or agreements of any kind, including oral statements by
representatives of the Company or any of the Company Releasees, except as set
forth in this Release and the Employment Agreement.

 

Section 5. Nonadmission.  Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or any of the Company Releasees.

 

Section 6. Communication of Safety Concerns.  Notwithstanding any other
provision of this Release, the Executive remains free to report or otherwise
communicate any nuclear safety concern, any workplace safety concern, or any
public safety concern to the Nuclear Regulatory Commission, United States
Department of Labor, or any other appropriate federal or state governmental
agency, and the Executive remains free to participate in any federal or state
administrative, judicial, or legislative proceeding or investigation with
respect to any claims and matters not resolved and terminated pursuant to this
Release.  With respect to any claims and matters resolved and terminated
pursuant to this Release, the Executive is free to participate in any federal or
state administrative, judicial, or legislative proceeding or investigation if
subpoenaed.  The Executive shall give the Company, through its legal counsel,
notice, including a copy of the subpoena, within 24 hours of receipt thereof.

 

Section 7. Governing Law.  This Release shall be interpreted, construed and
governed according to the laws of the State of Florida, without reference to
conflicts of law principles thereof.

 

THIS RELEASE OF CLAIMS is executed by the Executive and delivered to the Company
on                   .

 

 

 

 

 

EXECUTIVE

 

B-2

--------------------------------------------------------------------------------